

115 HRES 1097 IH: Supporting responsible middle class tax cuts.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1097IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Ms. Rosen (for herself, Mr. Polis, and Ms. Shea-Porter) submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on  Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting responsible middle class tax cuts.
	
 Whereas income inequality has increased significantly over the past 40 years; Whereas real wages for the middle class have remained mostly stagnant over the past 50 years;
 Whereas the Bureau of Labor Statistics calculated the August 2018 unemployment rate to be 3.9 percent, but year-over-year average wage growth is still less than prerecession levels;
 Whereas the middle class in the past has been mostly excluded from sharing in the fruits of the most recent economic recovery;
 Whereas Public Law 115–97 reduced the Federal income tax rate on corporations from 35 percent to 21 percent;
 Whereas Public Law 115–97 gave massive tax cuts to billionaires and giant corporations at the expense of middle class families;
 Whereas Public Law 115–97 made tax cuts for corporations permanent and made individual-side cuts temporary;
 Whereas Public Law 115–97 increases the Federal deficit by more than one trillion dollars; Whereas Congressional Republicans have suggested paying for tax cuts for corporations and the wealthy by cutting Social Security, Medicare, and Medicaid;
 Whereas responsible middle class tax cuts will invest in the very individuals who have made economic recovery possible; and
 Whereas the American people deserve real bipartisan tax reform and a simpler, fairer tax code aimed at supporting the middle class: Now therefore, be it
	
 That the House of Representatives— (1)supports responsible middle class tax cuts, including making permanent any existing middle class tax cuts that are set to expire;
 (2)supports closing special interest loopholes, rather than providing more tax cuts for corporations and the ultrawealthy;
 (3)opposes repealing any existing middle class tax cuts; and (4)opposes paying for any tax cuts with cuts to Social Security, Medicare, or Medicaid.
			